                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANTHONY CEASER LEWIS, 19007243,                      Case No. 19-cv-04319-CRB (PR)
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9            v.

                                  10    GOOGLE INC., et al.,
                                  11                    Defendant(s).

                                  12          Plaintiff, a prisoner at the Santa Clara County Department of Correction’s Elmwood
Northern District of California
 United States District Court




                                  13   Facility in Milpitas, has filed a pro se complaint under 42 U.S.C. § 1983 alleging that Google and

                                  14   its employees and workers violated his constitutional rights by publishing confidential information

                                  15   of his on the web.

                                  16          Plaintiff also seeks leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915,

                                  17   which the court is granting in a separate order.

                                  18                                              DISCUSSION
                                       A.     Standard of Review
                                  19
                                              Federal courts must dismiss a case in which the plaintiff is proceeding IFP if it determines
                                  20
                                       at any time that the case “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may
                                  21   be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.” 28
                                  22   U.S.C. § 1915(e)(2)(B). Pro se pleadings must be liberally construed, however. Balistreri v.

                                  23   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                  24
                                       right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                  25
                                       violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
                                  26
                                       42, 48 (1988).
                                  27   B.     Legal Claims
                                  28
                                              It is well established that a private person does not act under color of state law, an essential
                                   1
                                       element of a § 1983 action. See Gomez v. Toledo, 446 U.S. 635, 640 (1980). Purely private
                                   2
                                       conduct, no matter how wrongful, is not covered under § 1983. See Ouzts v. Maryland Nat'l Ins.
                                   3   Co., 505 F.2d 547, 550 (9th Cir. 1974). Simply put: There is no enforceable claim under § 1983 to
                                   4   be free from the infliction of constitutional deprivations by private entities and/or individuals such
                                   5   as Google and its employees and workers. See Van Ort v. Estate of Stanewich, 92 F.3d 831, 835

                                   6   (9th Cir. 1996).

                                   7                                            CONCLUSION
                                              For the foregoing reasons, the complaint is DISMISSED under 28 U.S.C. § 1915A(b) for
                                   8
                                       failure to state a claim upon which relief may be granted.
                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 8, 2019

                                  12                                                    ______________________________________
Northern District of California




                                                                                        CHARLES R. BREYER
 United States District Court




                                  13                                                    United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        ANTHONY CEASER LEWIS,
                                   6                                                          Case No. 3:19-cv-04319-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        GOOGLE INC.,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on August 8, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Anthony Ceaser Lewis ID: #1900-7243
                                       Milpitas Corrections
                                  20   701 S. Abel Street
                                       Milpitas, CA 95035
                                  21

                                  22

                                  23   Dated: August 8, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          3
